Exhibit 99.1 NOTICE DECLARING INTENTION TO BE QUALIFIED UNDER NATIONAL INSTRUMENT 44-101 SHORT FORM PROSPECTUS DISTRIBUTIONS ("NI 44-101") August 14, 2009 To:The Alberta Securities Commission Advantage Oil & Gas Ltd. (the "Issuer") intends to be qualified to file a short form prospectus under NI 44-101.The Issuer acknowledges that it must satisfy all applicable qualification criteria prior to filing a preliminary short form prospectus.This notice does not evidence the Issuer's intent to file a short form prospectus, to enter into any particular financing or transaction or to become a reporting issuer in any jurisdiction.This notice will remain in effect until withdrawn by the Issuer. Advantage Oil & Gas Ltd. Per:(signed) "Craig Blackwood" Craig Blackwood Vice President, Finance
